DETAILED ACTION
This office action is in response to applicant's communication filed on 01/10/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action, have been considered with the results that follow: 
Claims 1, 11, and 16 are amended.
Claims 1-20 are now pending in this application.
	
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.
With respect to arguments on page 9:
	The Examiner respectfully disagrees with the applicant’s arguments “...None of the references discloses or suggests taking into account specific relationships between entities and properties associated therewith when tracking relationships in the graph and label models”. The examiner notes that the claim doesn’t describe a specific scope or meaning for “updated relationship, relationship property”, and the specification (in paras32-33) simply indicates that a property may be the strength of the relationship. Given this, the Examiner interprets these terms under their broadest reasonable interpretation, and asserts GeeksforGeeks, page 5 (method call “...g.BFS(componentNum, u, visited); ...”) and page 4 (method definition “vector<int> Graph::BFS(int componentNum, int src, int visited[])” teach determining related entities from graph for unoptimized entity u, based on relationships being updated in the graph model (g) between entities 5,6,7, as taught by page 5: “g.addEdge(5, 6); g.addEdge(5, 7);”.
	Moreover, as described in the previous office actions and arguments, the examiner maintains that GeeksforGeeks (pages4-5) teaches ‘graph model’ and data store through the data structure "Graph g" with the internal edges/pointers representing connections between vertices/nodes, and ‘label model’ through the "visited/visit array" structure corresponding to vertices/nodes in graph structure, which is updated/optimized (“assigned to componentNum”), if/when a node/entity is identified to be connected to another node in the graph.
	With respect to the newly amended language corresponding to “relationship property”, the Examiner asserts that Cormode teaches how change of relationships between entities in a graph model impacts changes to relationships in a label (see para[0033]: “FIG. 1A shows a graph structure 100 that corresponds to a group of interrelated objects 110, such as web pages, blogs, customers, telephone calls,...objects 110 can have an inherent structure such that each object may be associated with one or more other objects in the graph 100...”, paras[0036-38]: “telephone calls made between..., IP traffic detected between..., HTML link from-to...” teach ‘relationship property’ between entities; para[0042]: “...As nodes are labeled based on the link structure of the graph, the feature vector of node i can change as the nodes forming the neighbor of node i are labeled to reflect the changes in the neighborhood and enable propagation of labels to nodes”, para[0045]: “...Once the node 221 is labeled, the local iterative method is used to assign a label for the node 222... labels assigned to nodes may change during the iterations as a result of label changes to nodes adjacent to the labeled nodes. By allowing labels of formerly unassigned nodes to change, the preferred embodiments can improve the accuracy of the classification by responding to label information as it becomes available...”; Here “...reflect the changes in the neighborhood...”, “...labels assigned to nodes may change...as a result of label changes to nodes adjacent to the labeled nodes...improve the accuracy of the classification by responding to label information as it becomes available...” teaches determining nodes with updated relationship/ based on a relationship property, and that the updated relationship is not reflected in assigned labels/label model)
	As such, the rejection of the claim is maintained.

With respect to new amendments corresponding to “...removing at least one entity, having the updated relationship...”, the arguments do not apply to the new combination of references being used in the current rejection.

Claim Objections
Claims 1, 11 and 16 are objected to because of the following informalities: 
In claims 1, 11 and 16, it appears that the limitation “...determining the first entity is unoptimized, in response to determining that the first entity has an updated relationship in the graph model, the updated relationship corresponding to at least one updated relationship property, and the updated relationship, based on the at least one update relationship property...” should read  “...determining the first entity is unoptimized, in response to determining that the first entity has an updated relationship in the graph model, the updated relationship corresponding to at least one updated relationship property, and the updated relationship, based on the at least one updated relationship property...”.
In claims 1, 11 and 16, it appears that the limitation “...storing the first entity and the updated relationship having the at least one updated property in the label model in association with the first label;” should read “...storing the first entity and the updated relationship having the at least one updated relationship property in the label model in association with the first label;”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
		Specifically, it appears that the claim limitation “...removing at least one entity, having the updated relationship, in the related entities referencing the unoptimized first entity” in claims 1, 11 and 16, is not supported by the specification.
Based on the current language of the claim, the scope of this limitation seems to be removing at least one entity (having the updated relationship) from “the set of related entities being generated using the updated relationship”, which is described earlier in the claim. However, the specification doesn’t appear to support this scope. 				Paragraphs [0032-33] of the specification discusses removal of an entity from both graph model 124 and a corresponding label model 126. However, the current amendments in the claim do not appear to describe this.
		The dependent claims further carry the same deficiency and likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over GeeksforGeeks (“Find all reachable nodes from every node present in a given set”, 2016) in view of Cormode (US 2009/0132561 A1) and NPL-Ghrab (“GRAD: On Graph Database Modeling”, 2016).

Regarding claim 1,
		GeeksforGeeks teaches A computer-implemented method for determining associations between entities, the method comprising: (page 1: “find all reachable nodes from every vertex present in the given set” and page 2: “...all vertices that belong to same component have same set of reachable nodes. So we keep track of vertex and component mappings...” implicitly teach determining associations between entities represented by nodes)
		accessing a database of records, ...unoptimized entities represented by a plurality of nodes in a graph model, a connection between a first node and a second node in the one or more nodes representing an association between a first entity represented by the first node and a second entity represented by the second node, ... (page 1: “Given an undirected graph and a set of vertices,... Consider below undirected graph with 2 disconnected components. ...Reachable nodes from 1 are 1, 2, 3, 4 ... Reachable nodes from 5 are 5, 6, 7”, page 3 and page 5: “// Create a graph given in the above diagram ...int V = 7; Graph g(V); g.addEdge(1, 2); g.addEdge(2, 3); g.addEdge(3, 4);...” teach graph data structure (read on ‘database of records’) and model storing associations between nodes/entities; page 2: “Method 2...we keep track of vertex and component mappings... We use the visit array for this...   For a node u, if visit[u] is 0 then u has not been visited before else // if not zero then visit[u] represents the component number...” and page 5: call “...if (!visited[u])...” teach identifying unoptimized entities, “...component mappings...assign component numbers” read on ‘optimization’, “visit array” tracks optimized entities; page 6: method call “findReachableNodes(g, arr, n);” and page 5: method definition “findReachableNodes(g, arr, n) {...}” teach accessing graph data and connections to optimize specified entities)
		determining the first entity is unoptimized, in response to determining that the first entity has an updated relationship in the graph model, ...and the updated relationship ...is not reflected in a corresponding label model; (page 5: “...if (!visited[u])...” teaches determining if entity u is unoptimized (i.e, if visited [u] = 0); page 5: “g.addEdge(5, 6); g.addEdge(5, 7);”) teaches node [entity] relationships being [updated] in the graph model (g) between entities 5,6,7; page 6: method call “findReachableNodes(g, arr, n);” and page 5: definition “findReachableNodes(g, arr, n) {... // Visit all the nodes of the component if (!visited[u]){ } ...}” teach graph data (“g”) and label data (“visited” array) being accessed to determine if a node is unoptimized (by checking if(!visited[u])=1), which is the same as if(visited[u]) = 0); In other words, the graph and label data are checked to determine if updated relationship is reflected in label data/“visited” array)
	determining a set of related entities for the unoptimized first entity in the graph model, the graph model having at least one common entity with a corresponding label model, the set of related entities being generated using the updated relationship and includes a list of entities directly related to the unoptimized first entity in the graph model having the updated relationship; (page 5: method call “...g.BFS(componentNum, u, visited);...” and page 4: method definition “vector<int> Graph::BFS(int componentNum, int src, int visited[])” teaches determining related entities from graph for unoptimized entity u, based on relationships being updated in the graph model (g) between entities 5,6,7, as taught by page 5: “g.addEdge(5, 6); g.addEdge(5, 7);”; page 2: “Method 2 (Efficient)... we keep track of vertex and component mappings. Every component in the graph is assigned a number and every vertex in this component is assigned this number. We use the visit array for this purpose...” and page 5: “...// Take a integer visited array and initialize // all the elements with 0 ...int visited[V+1];...” teach label model (visited/visit array) with entries corresponding to nodes in the graph)
	...associating the first unoptimized entity with the first label ...; storing the first entity and the updated relationship... in the label model in association with the first label; and (page 4: “... // Assign Component Number ...visited[src] = componentNum;...” teaches associating/storing first entity with first label (componentNum = 0) in label model (visited array); page 4: “...// Get all adjacent vertices of the dequeued // vertex u. If a adjacent has not been visited, // then mark it visited nd enqueue it... for (auto itr = adj[u].begin(); itr != adj[u].end(); itr++) { if (!visited[*itr]) { // Assign Component Number to all the // reachable nodes ...visited[*itr] = componentNum;...}...” teaches associating first entity’s related entities with same label, as determined based on updated relationships in graph model (g) between entities 5,6,7, as taught by page 5: “g.addEdge(5, 6); g.addEdge(5, 7);”)
	updating the graph model to indicate the unoptimized entity has an optimized status (page 2: “visit array”, page 5: “...integer visited array...  int visited[V+1]” and page 4: “...// Assign Component Number visited[src] = componentNum;... // Assign Component Number to all the // reachable nodes visited[*itr] = componentNum;... ” teach data structure (visit array) being updated (assigned to componentNum) if/when a node/entity is optimized)

	While GeeksforGeeks teaches initializing/associating and storing a label for a given entity and further associating/storing all entities connected with the given entity with the same label (pages 4-6), it does not expressly teach “…using a processor, to identify a set of unoptimized entities..., ...the association between the first entity and the second entity being characterized by at least one relationship property defining a relationship between the first and second entities in the graph model; ...the updated relationship corresponding to at least one updated relationship property, and the updated relationship, based on the at least one update relationship property, ...in response to determining that at least the second entity from among the related entities is stored in the label model, determining whether the second entity is associated with a first label; in response to determining that the second entity in the label model is associated with the first label and removing at least one entity, having the updated relationship, in the related entities referencing the unoptimized first entity; storing the first entity and the updated relationship having the at least one updated property in the label model in association with the first label”

Cormode teaches … using a processor, to identify a set of unoptimized entities..., (paras[0071-72]: “CPU 1002”; paras[0043-45]: “....FIG. 2 shows a portion of a graph structure 200 that represents objects as nodes and the structural associations between the objects as edges. The graph structure 200 can include nodes 211-214 that have assigned or known labels and nodes 221 and 222 represent nodes with unassigned or unknown labels. The nodes 221 and 222 can be assigned labels using a local iterative algorithm...” teach identifying unoptimized entities (nodes 221-222 with unknown labels) 
	...the association between the first entity and the second entity being characterized by at least one relationship property defining a relationship between the first and second entities in the graph model; (para[0033]: “FIG. 1A shows a graph structure 100 that corresponds to a group of interrelated objects 110, such as web pages, blogs, customers, telephone calls,...objects 110 can have an inherent structure such that each object may be associated with one or more other objects in the graph 100...”, paras[0036-38]: “...nodes 120 can represent distinct phone numbers and the edges 130 can represent telephone calls made between two phone numbers... node 120 in the graph 100 can represent an ISP network and one of the edges 130 between two nodes 120 can represent IP traffic detected between the two nodes... nodes 120 can represent web pages, which can be further categorized by ownership, functionality, or topic. Edge(s) 130 between the nodes 120 can signify an HTML link from one web page to another”; Here, “telephone calls made between..., IP traffic detected between..., HTML link from-to...” teach ‘relationship property’ between entities; Also see paras[0004-08]) 
...the updated relationship corresponding to at least one updated relationship property, and the updated relationship, based on the at least one update relationship property, (para[0042]: “...As nodes are labeled based on the link structure of the graph, the feature vector of node i can change as the nodes forming the neighbor of node i are labeled to reflect the changes in the neighborhood and enable propagation of labels to nodes”, para[0045]: “...Once the node 221 is labeled, the local iterative method is used to assign a label for the node 222 (step 306). Thus, the local iterative algorithm enables using the edges between the nodes to provide a structural association from which nodes with unknown labels can be labeled. In addition, labels assigned to nodes may change during the iterations as a result of label changes to nodes adjacent to the labeled nodes. By allowing labels of formerly unassigned nodes to change, the preferred embodiments can improve the accuracy of the classification by responding to label information as it becomes available. This can ensure that classification of the nodes of interest is appropriate”; Here “...reflect the changes in the neighborhood...”, “...labels assigned to nodes may change...as a result of label changes to nodes adjacent to the labeled nodes...improve the accuracy of the classification by responding to label information as it becomes available...” teaches determining nodes with updated relationship/ based on a relationship property, and that the updated relationship is not reflected in assigned labels/label model)
	...in response to determining that at least the second entity from among the related entities is stored in the label model, determining whether the second entity is associated with a first label; in response to determining that the second entity in the label model is associated with the first label, associating the first unoptimized entity with the first label... (paras[0044-46]: “....The nodes 211-214 with known labels that have edges connecting to the node 221 with an unknown label are identified (step 302). The node 221 is labeled based on the labels of the nodes 211-214 that connect to the node 221 (step 304)... Once the node 221 is labeled, the local iterative method is used to assign a label for the node 222 (step 306). Thus, the local iterative algorithm enables using the edges between the nodes to provide a structural association from which nodes with unknown labels can be labeled.... the label, 18, which has the most votes, is assigned to the node 221...” teaches determining entities (211-214) related to unoptimized entities (221-222) being associated with a label and then associating unoptimized entities with same label; Also see paras[0047-52, 59-60])
...storing the first entity and the updated relationship having the at least one updated property in the label model in association with the first label (para[0038]: “...Edge(s) 130 between the nodes 120 can signify an HTML link from one web page to another...suitable node labels can be based on the site being public or commercial, or the site's function (portal, news, encyclopedia, etc). Again, suitable lists of labels on subsets of nodes are known, so unassigned or unknown labels can be inferred for the remainder of the nodes” teaches assigning/storing labels for webpages/entities based on relationship properties such as, having a link to other labeled webpages/entities)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GeeksforGeeks to Cormode and enable GeeksforGeeks to associate/store unoptimized entities with label associated with entities related to the unoptimized entities as doing so would enable a flexible technique, where unlabeled nodes are labeled simply based on the explicit structure formed by edges between the nodes, and that is uniformly applicable to many applications (Cormode, paras[0029,31]).

NPL-Ghrab teaches ...removing at least one entity, having the updated relationship, in the related entities referencing the unoptimized first entity; (page9: “imagine adding the class “crew of a movie” to the network, then both actors and directors belong to the “Crew” class. Finally, the relationship between cities and countries is a composition, because whenever a country is removed, all of its cities are removed as well”, page16: “...input is a GRAD graph...general rule stating that if a node is removed, then all its edges are removed, is valid for all types of nodes. If a composite (parent) entity node is removed, all its parts (children) weak entity nodes are removed consequently...” teaches removing entities/child nodes related to an entity/parent node, based on updated relationship, such as removal of node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GeeksforGeeks to incorporate the teachings of GraphDBModel and enable GeeksforGeeks to remove entity having an updated relationship from list of entities related to given entity, as doing so would ensure consistency of graph database (GraphDBModel, page22).

Regarding claim 2,
GeeksforGeeks as modified by Cormode and NPL-Ghrab teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	GeeksforGeeks as modified by Cormode further teaches The method of claim 1, wherein in response to determining that the second entity in the label model is associated with the first label, associating the related entities for the first entity with the first label (in Cormode, paras[0044-46]: “....The node 221 is labeled based on the labels of the nodes 211-214 that connect to the node 221 (step 304)... Once the node 221 is labeled, the local iterative method is used to assign a label for the node 222 (step 306). Thus, the local iterative algorithm enables using the edges between the nodes to provide a structural association from which nodes with unknown labels can be labeled...” teaches associating first entity’s (221) related entities (222) with same label as other entities (211-214) connected to first entity; Also paras[0047-52, 59-60]; in GeeksforGeeks, page 4: “...// Get all adjacent vertices of the dequeued // vertex u. If a adjacent has not been visited, // then mark it visited nd enqueue it... for (auto itr = adj[u].begin(); itr != adj[u].end(); itr++) { if (!visited[*itr]) { // Assign Component Number to all the // reachable nodes ...visited[*itr] = componentNum;...}...” teaches associating related entities for the first entity with the first label (componentNum = 1))

Regarding claim 3,
	GeeksforGeeks as modified by Cormode and NPL-Ghrab teaches all the claimed limitations as set forth in the rejection of claim 2 above.
GeeksforGeeks as modified by Cormode further teaches The method of claim 2, wherein the related entities for the first entity are stored in the label model in association with the first label (in Cormode, paras[0044-46]: “....Once the node 221 is labeled, the local iterative method is used to assign a label for the node 222 (step 306)...” and in GeeksforGeeks, page 4: “...// Assign Component Number to all the // reachable nodes... visited[*itr] = componentNum;...” implicitly teach storing related entities for the first entity with the first label).

Regarding claim 4,
	GeeksforGeeks as modified by Cormode and NPL-Ghrab teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	GeeksforGeeks further teaches The method of claim 1, wherein a second label is generated in response to determining that the second entity in the label model is not associated with the first label (page 5: “...if (!visited[u]) { componentNum++;...” teaches second label (componentNum = 2) being generated once its determined that an entity is not optimized/associated with first label (componentNum); page 4: “...// Assign Component Number to all the // reachable nodes... visited[*itr] = componentNum;...” teaches when an entity is associated with a label, its related entities are associated with same label – so its implicit that if entity u is not associated with a label, related (second) entity hasn’t been associated with it as well and so, a new label is generated).

Regarding claim 5,
GeeksforGeeks as modified by Cormode and NPL-Ghrab teaches all the claimed limitations as set forth in the rejection of claim 4 above.
	GeeksforGeeks further teaches The method of claim 4, wherein the second label is distinguishable from the first label (page 5: “...if (!visited[u]) { componentNum++;...” teaches second label (componentNum = 2) being different from first label (componentNum = 1)).

Regarding claim 6,
	GeeksforGeeks as modified by Cormode and NPL-Ghrab teaches all the claimed limitations as set forth in the rejection of claim 4 above.
	GeeksforGeeks further teaches The method of claim 4, wherein the first entity and the related entities are stored in the label model in association with the second label (page 5: for node/entity “5”, the code “...if (!visited[u]) { componentNum++;...” and page 4: “...// Assign Component Number ...visited[src] = componentNum; ...// Assign Component Number to all the // reachable nodes... visited[*itr] = componentNum;...” teach given entity (node 5) and its related entities being associated/stored with second label (componentNum - 2)).

Regarding claim 7,
	GeeksforGeeks as modified by Cormode and NPL-Ghrab teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	GeeksforGeeks further teaches The method of claim 1, wherein the graph model is represented by a data structure in which related entities are identified by way associating a first record, including the first entity, with a second record, including the second entity, using a pointer mechanism connecting the first record and the second record (page 5: “...Graph g(V); g.addEdge(1, 2); g.addEdge(2, 3); g.addEdge(3, 4);...”, page 3: “...// Pointer to an array containing adjacency lists ...list<int> *adj; ...void Graph::addEdge(int u, int v) { adj[u].push_back(v); ...adj[v].push_back(u); ..” teaches a Graph data structure that uses pointer mechanism to represent related nodes).

Regarding claim 8,
	GeeksforGeeks as modified by Cormode and NPL-Ghrab teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	GeeksforGeeks further teaches The method of claim 1, wherein the label model is represented by a data structure in which related entities are identified by way of associating related entities with a common label (page 2: “Method 2 (Efficient) Since the given graph is undirected, all vertices that belong to same component have same set of reachable nodes. So we keep track of vertex and component mappings. Every component in the graph is assigned a number and every vertex in this component is assigned this number. We use the visit array for this purpose...” teaches associating related entities with a common label (component number) in the label model data structure (visit array)).

Regarding claim 9,
GeeksforGeeks as modified by Cormode and NPL-Ghrab teaches all the claimed limitations as set forth in the rejection of claim 8 above.
	GeeksforGeeks as modified by Cormode further teaches The method of claim 8, wherein the common label is a predetermined value (in GeeksforGeeks, page 5: “... // Initialize component Number with 0 ...int componentNum = 0;... componentNum++;...” implicitly teaches using predetermined value as label; in Cormode, para[0043]: “...The labels available for labeling are preferably selected from a predetermined set of labels...” and para[0058]: “...The nodes 620 represent nodes that have unknown or unassigned labels. The labels available for labeling are from a known predetermined set of labels...”).

Regarding claim 10,
GeeksforGeeks as modified by Cormode and NPL-Ghrab teaches all the claimed limitations as set forth in the rejection of claim 1 above.
GeeksforGeeks further teaches The method of claim 1, wherein the optimized status is defined by a flag configured to have a first state when a respective entity is optimized, and the flag configured to have a second value when the respective entity is unoptimized (page 2: “...So we keep track of vertex and component mappings. Every component in the graph is assigned a number and every vertex in this component is assigned this number. We use the visit array for this purpose, the array which is used to keep track of visited vertices in BFS. For a node u, if visit[u] is 0 then u has not been visited before else // if not zero then visit[u] represents the component number...” teaches a flag (visit[u], for entity u) being number > 0) when entity is optimized and a second state (0) when unoptimized; Also see pages 4-5).

Regarding claim 11,
	Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 12,
	Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 13,
	Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 14,
	Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 15,
Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.


	Claim 16 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 17,
	Claim 17 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 18,
	Claim 18 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 19,
	Claim 19 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 20,
	Claim 20 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Wright (US 2018/0285478 A1) discloses a system and method for using graph databases to make digital content recommendations. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        



/POLINA G PEACH/Primary Examiner, Art Unit 2165